Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on 6/2/22.

The application has been amended as follows: 
--35. (Currently Amended) An immunogenic combination of compositions comprising: a) a first immunogenic composition comprising an F protein antigen of respiratory
syncytial virus (RSV), wherein the F protein antigen is constrained in the pre-fusion
conformation, wherein the first immunogenic composition comprises a polypeptide with the
amino acid sequence represented by: (i) a polypeptide with at least 95% sequence identity to
SEQ ID NO:2

and--

--49. (Currently Amended) A process for making the immunogenic combination of claim 35 comprising a step of formulating a first immunogenic composition comprising an F protein antigen of respiratory syncytial virus (RSV), wherein the F protein antigen is constrained in the pre-fusion conformation and a second immunogenic composition comprising an adenoviral vector comprising a nucleic acid encoding an RSV FATM antigen and RSV M2-1 and N antigens of respiratory syncytial virus (RSV) for concurrent administration, wherein the first immunogenic composition comprises a polypeptide with the amino acid sequence represented by: (i) a polypeptide with at least 95% sequence identity to SEQ ID NO:2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648